In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 14-545V
                                       Filed: June 20, 2016

* * * * * * * * * * * * * * *                 *            UNPUBLISHED
BRENDA WIECKHORST and MICHAEL,                *
WIECKHORST, on behalf of M.P.W., a            *            Special Master Hamilton-Fieldman
minor child,                                  *
                                              *
               Petitioner,                    *
                                              *            Joint Stipulation on Damages;
v.                                            *            Influenza (“Flu”) Vaccine;
                                              *            Chronic Inflammatory
SECRETARY OF HEALTH                           *            Demyelinating Polyneuropathy
AND HUMAN SERVICES,                           *            (“CIDP”).
                                              *
               Respondent.                    *
* * * * * * * * * * * * * * * *
Danielle A. Strait, Maglio, Christopher, & Toale, P.A., Washington, D.C., for Petitioners.
Ryan D. Pyles, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

        On June 25, 2014, Brenda and Michael Wieckhorst (“Petitioners”) filed a petition on
behalf of their minor child, M.P.W., pursuant to the National Vaccine Injury Compensation
Program. 2 Petitioners alleged that the administration of the Influenza (“Flu”) vaccine, on
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).


                                                  1
October 4, 2011, caused M.P.W. to develop chronic inflammatory demyelinating polyneuropathy
(“CIDP”).

        On June 20, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the Flu vaccine is the cause of
M.P.W.’s alleged CIDP or any other injury. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that Petitioner shall receive the following compensation:

       (a) A lump sum of $270,000.00, in the form of a check payable to [P]etitioners, on behalf
           of M.P.W.; and

       (b) A lump sum payment of $30,000.00 for past unreimbursable [sic] expenses in the
           form of a check payable to [P]etitioners. This amount and the amount described in
           paragraph . . . (a) above together represent compensation for all damages that would
           be available under 42 U.S.C. § 300aa-15(a).

       Stipulation for Award at 2, ECF No. 48.

      The undersigned approves the requested amount for Petitioners’ compensation.
Accordingly, an award should be made consistent with the stipulation.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                              s/ Lisa Hamilton-Fieldman
                                              Lisa Hamilton-Fieldman
                                              Special Master




3
  Entry of judgment is expedited by the parties’ joint filing of notice renouncing the right to seek
review. Vaccine Rule 11(a).


                                                 2